
	
		I
		112th CONGRESS
		1st Session
		H. R. 2232
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Rooney introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 36, United States Code, to grant a Federal
		  charter to the American Military Retirees Association, and for other
		  purposes.
	
	
		1.Grant of Federal charter to
			 American Military Retirees Association
			(a)Grant of
			 charterPart B of subtitle II of title 36, United States Code, is
			 amended by inserting after chapter 1405 the following new chapter:
				
					1406American
				Military Retirees Association
						
							Sec. 
							140601. Organization.
							140602. Purposes.
							140603. Membership.
							140604. Governing body.
							140605. Powers.
							140606. Restrictions.
							140607. Tax-exempt status required as condition of
				  charter.
							140608. Records and inspection.
							140609. Service of process.
							140610. Liability for acts of officers and agents.
							140611. Annual report.
							140612. Definition.
						
						140601.Organization
							(a)Federal
				charterAmerican Military Retirees Association (in this chapter,
				the corporation), a nonprofit organization that meets the
				requirements for a veterans service organization under section 501(c)(19) of
				the Internal Revenue Code of 1986 and is organized under the laws of the State
				of New York, is a federally chartered corporation.
							(b)Expiration of
				charterIf the corporation does not comply with the provisions of
				this chapter, the charter granted by subsection (a) shall expire.
							140602.Purposes
							(a)GeneralThe purposes of the corporation are as
				provided in its bylaws and articles of incorporation and include—
								(1)encouraging military retirees to band
				together to protect earned benefits by educating on benefits available;
				and
								(2)advocating for the
				protection of earned benefits through active monitoring of legislation in
				Congress and the policies and proposals of the Department of Defense and the
				Department of Veterans Affairs.
								140603.MembershipEligibility for membership in the
				corporation, and the rights and privileges of members of the corporation, are
				as provided in the bylaws of the corporation.
						140604.Governing
				body
							(a)Board of
				directorsThe composition of the board of directors of the
				corporation, and the responsibilities of the board, are as provided in the
				articles of incorporation and bylaws of the corporation.
							(b)OfficersThe
				positions of officers of the corporation, and the election of the officers, are
				as provided in the articles of incorporation and bylaws.
							140605.PowersThe corporation has only those powers
				provided in its bylaws and articles of incorporation filed in each State in
				which it is incorporated.
						140606.Restrictions
							(a)Stock and
				DividendsThe corporation may not issue stock or declare or pay a
				dividend.
							(b)Distribution of
				income or assetsThe income or assets of the corporation may not
				inure to the benefit of, or be distributed to, a director, officer, or member
				of the corporation during the life of the charter granted by this chapter. This
				subsection does not prevent the payment of reasonable compensation to an
				officer or employee of the corporation or reimbursement for actual necessary
				expenses in amounts approved by the board of directors.
							(c)LoansThe
				corporation may not make a loan to a director, officer, employee, or member of
				the corporation.
							(d)Claim of
				governmental approval or authorityThe corporation may not claim
				congressional approval or the authority of the United States Government for any
				of its activities.
							(e)Corporate
				statusThe corporation shall maintain its status as a corporation
				incorporated under the laws of the Commonwealth of Virginia.
							140607.Tax-exempt
				status required as condition of charterIf the corporation fails to maintain its
				status as an organization exempt from taxation under the Internal Revenue Code
				of 1986, the charter granted under this chapter shall terminate.
						140608.Records and
				inspection
							(a)RecordsThe
				corporation shall keep—
								(1)correct and
				complete records of account;
								(2)minutes of the
				proceedings of the members, board of directors, and committees of the
				corporation having any of the authority of the board of directors of the
				corporation; and
								(3)at the principal
				office of the corporation, a record of the names and addresses of the members
				of the corporation entitled to vote on matters relating to the
				corporation.
								(b)InspectionA
				member entitled to vote on any matter relating to the corporation, or an agent
				or attorney of the member, may inspect the records of the corporation for any
				proper purpose at any reasonable time.
							140609.Service of
				processThe corporation shall
				comply with the law on service of process of each State in which it is
				incorporated and each State in which it carries on activities.
						140610.Liability
				for acts of officers and agentsThe corporation is liable for any act of any
				officer or agent of the corporation acting within the scope of the authority of
				the corporation.
						140611.Annual
				reportThe corporation shall
				submit to Congress an annual report on the activities of the corporation during
				the preceding fiscal year. The report shall be submitted at the same time as
				the report of the audit required by section 10101(b) of this title. The report
				may not be printed as a public document.
						140612.DefinitionIn this chapter, the term State
				includes the District of Columbia and the territories and possessions of the
				United
				States.
						.
			(b)Clerical
			 amendmentThe table of
			 chapters at the beginning of subtitle II of title 36, United States Code, is
			 amended by inserting after the item relating to chapter 1405 the following new
			 item:
				
					
						
							
								1406. American Military Retirees
						Association 140601
								
							
						
					.
			
